Citation Nr: 9922509	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the veteran's service-connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a compulsive eating 
disorder, claimed as secondary to PTSD.

3.  Entitlement to service connection for obesity with 
depression, claimed as secondary to PTSD.

4.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to PTSD.

5.  Entitlement to service connection for heart failure, 
claimed as secondary to PTSD.

6. Entitlement to service connection for pulmonary disease, 
claimed as secondary to PTSD.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO rating decision which, in pertinent 
part, denied the veteran's claim for a rating in excess of 10 
percent for his service-connected PTSD.  By that decision, 
the RO also denied the veteran's claim for service connection 
for numerous disorders, to include a compulsive eating 
disorder, obesity, diabetes, heart failure, and pulmonary 
disease, all claimed as secondary to PTSD. 

By rating action of February 1998, the RO increased the 
veteran's disability rating for PTSD to its current level of 
30 percent.  The issue of an increased rating for PTSD is 
addressed in the Remand portion of this decision.

The Board notes that, while the veteran initially requested a 
hearing, he has notified VA that he no longer desires to 
attend a hearing.

In an April 1998 Informal Hearing Presentation, the veteran's 
service representative asserted a claim for a total 
disability rating based upon individual unemployability 
(TDIU).  As this issue has not been addressed by the agency 
of original jurisdiction, it is referred to the RO for action 
deemed appropriate.


FINDING OF FACT

The veteran's assertion that he currently has multiple 
disorders secondary to PTSD, including a compulsive eating 
disorder, obesity with depression, diabetes mellitus, heart 
failure, and pulmonary disease, is not supported by any 
medical evidence that would render the claims for service 
connection for those disabilities plausible under the law. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a compulsive eating disorder as 
secondary to PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107, 7104 
(West 1991 & Supp 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for obesity with depression as secondary 
to PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & 
Supp 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for diabetes mellitus as secondary to 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & 
Supp 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).

4.  The veteran has not submitted a well-grounded claim for 
service connection for heart failure as secondary to PTSD.  
38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & Supp 
1998); 38 C.F.R. §§ 3.303, 3.310 (1998).

5.  The veteran has not submitted a well-grounded claim for 
service connection for pulmonary disease as secondary to 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & 
Supp 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The June 1967 report of examination prior to entrance into 
service indicated that the veteran weighed 199 pounds.  
Clinical evaluation was normal but for a scar from an 
appendectomy.  On his report of medical history, it was noted 
that the veteran was 30 pounds overweight.  A review of the 
service medical records reveals that, in October 1970, the 
veteran was advised about excessive food intake and the 
necessity for exercise.  His weight was reported at 234 
pounds.  Further review of the service medical records 
reveals no complaints or findings indicative of a psychiatric 
disorder, a chronic eating disorder, obesity with depression, 
diabetes mellitus, heart failure, or a pulmonary disease.  On 
his July 1971 examination prior to separation from service, 
the veteran's clinical evaluation was normal except for the 
appendectomy scar, and his weight was noted to be 217 lb.  

Private records show that the veteran was treated in the 
early to mid 1980's for problems relating to morbid obesity.  
These included pain and swelling in the legs, difficulty 
breathing, shortness of breath, retention of fluids, and 
sleep apnea.  A December 1982 discharge summary noted that 
the veteran weighed 381 pounds on admission and 370 at 
discharge.  The diagnoses were morbid obesity, Pickwickian 
syndrome with early sleep apnea, and coronary pulmonale.  

Private records from 1986 through 1988 show that the veteran 
had ongoing treatment, including hospitalization, for 
problems related to morbid obesity.  Diagnoses included 
morbid obesity, obstructive sleep apnea, adult onset diabetes 
mellitus, possible pulmonary edema or bilateral 
consolidations, peripheral edema and cellulitis due to 
obesity, and congestive heart failure. 

VA records from May and June 1992 reveal that the veteran was 
treated for psychiatric problems associated with his work and 
with his relationship with his ex-wife.  During this time the 
veteran filled out a combat stress assessment report.

In June 1992, the veteran submitted a claim for service 
connection "for PTSD and all other disabilities of record."  
On VA examination in September 1992, the examiner diagnosed 
the veteran with PTSD due to traumatic events experienced in 
service.  On mental status examination, findings included 
appropriate affect, good mood, and thought processes within 
normal limits.  Thought content was noted to be negative for 
any suicidal ideation, intention, or plan.  The examination 
reported no homicidal or paranoid ideation present, and no 
delusions or hallucinations.  It was noted that the veteran 
had intact attention span, concentration, memory and 
orientation.  The diagnostic impression was PTSD, mild to 
moderate, chronic; diabetes mellitus, adult onset; chronic 
obstructive pulmonary disease (COPD); congestive heart 
failure by history; and morbid obesity.  The veteran was 
assigned a score of approximately 70 on the Global Assessment 
of Functioning (GAF) scale, with the highest GAF in the past 
year noted to be approximately 75.   

VA records dated from 1992 through 1995 show that the veteran 
had extensive  treatment, including periods of 
hospitalization, for problems relating to his obesity.  
Records indicate that the veteran had been over 600 pounds in 
the past, and that prior diagnoses have included morbid 
obesity, cellulitis, phlebitis, diabetes mellitus, 
osteoarthritis of weight bearing joints, congestive heart 
failure, atrial fibrillation, and sleep apnea.    

In a September 1994 decision, the RO granted service 
connection, with a 10 percent disability evaluation, for 
PTSD.  

In a March 1995 statement, the veteran asserted that his PTSD 
was more disabling than implied by the 10 percent rating.  In 
an April 1995 statement, he asserted that his service-
connected nervous disorder has led to multiple other 
disorders, including a compulsive eating disorder, obesity, 
diabetes mellitus, cardiac heart failure, and COPD. 

Upon VA mental disorders examination in May 1995, it was 
noted that the veteran reported symptoms including sleep 
problems, nightmares, avoidance of stimuli reminiscent of 
Vietnam, family difficulties, loss of interest in daily 
activities, and concern about an early death.  (With regard 
to the comment about Vietnam, we note that the evidence of 
record appears to indicate that the veteran performed his 
overseas tour in Thailand, although he did receive the 
Vietnam Service Medal.  In any event, since service 
connection for PTSD is already in effect, the location of 
stressor events supporting the diagnosis of PTSD is not 
critical to the present decision.)  The examiner noted that 
the veteran was last employed as a licensed practical nurse 
at the Benjamin Rush Center and that he was moderately 
industrially impaired because of the interactive effect of 
his physical problems and his emotional debilitation.  On 
mental status examination, the veteran was noted to be 
pleasant and cooperative.  He reportedly showed no evidence 
of homicidal or suicidal ideation, hallucinations, delusions, 
or psychotic symptoms.  It was noted that he was oriented in 
all three spheres and that his insight and judgment were 
adequate.  The diagnosis included moderate, chronic PTSD, 
diabetes, and congestive heart failure.  The GAF score was 
noted to be 64. 

At a May 1995 VA general medical examination, it was noted 
that the veteran's main problems consist of atrial 
fibrillation, chronic obesity, status post intestinal bypass 
(which brought him from 600 pounds down to approximately 350 
pounds), congestive heart failure, COPD, and diabetes 
mellitus.   Physical examination revealed that his blood 
pressure was 130/84, his pulse was 110 and irregular, and his 
respirations were 19 and non-labored.  The chest was clear to 
auscultation, with slightly decreased breath sounds at both 
bases and no rales or rhonchi noted.  The heart had irregular 
rhythm and distant heart sounds with no murmurs, rubs, 
gallops, or heaves noted.  The overall impression was that 
the veteran was massively obese, status post intestinal 
bypass with diabetes mellitus, congestive heart failure, and 
COPD.  

In September 1995, the RO denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected PTSD 
and denied his claim for service connection for compulsive 
eating, obesity, diabetes, heart failure, and pulmonary 
disease as secondary to PTSD.

Records indicate that the veteran was admitted on voluntary 
status to the Benjamin Rush Center from October to December 
1996 because he had become profoundly depressed with sleep 
disturbance, crying spells, and hopeless and helpless 
feelings.  It was noted that he had never been hospitalized 
for psychiatric problems but had been receiving outpatient 
treatment at the VA mental health clinic in Syracuse, New 
York.  Family history was significant for marked obesity.  
The veteran's past medical history included morbid obesity, 
congestive heart failure, sleep apnea, hypertension, atrial 
fibrillation, non-insulin dependent diabetes mellitus, and 
bilateral arthritis.  The hospital course included nutrition 
counseling, a supervised diet, and individual therapy 
sessions focussing on loneliness, lack of support, and 
domestic problems.  Psychological testing was not performed.  
At discharge, the veteran was reportedly down 40 pounds (to 
348).  Final diagnoses included major depression, recurrent, 
unspecified; PTSD; generalized anxiety disorder; atypical 
eating disorder; dependent, evident, passive aggressive 
traits; morbid obesity; post intestinal bypass surgery; 
congestive heart failure; sleep apnea; atrial fibrillation; 
non-insulin-dependent diabetes mellitus (NIDDM); and 
bilateral knee arthritis.   

VA records dated from May 1995 through May 1997 chronicle the 
veteran's ongoing treatment for numerous problems associated 
with his chronic obesity.  The veteran was hospitalized from 
September to October 1995 for sleep apnea, and in October 
1996 for chronic atrial fibrillation, NIDDM, sleep apnea and 
PTSD.  A May 1997 pulmonary consultation indicated that his 
condition had improved with weight loss. 

At a June 1997 VA general medical examination, it was noted 
that the veteran had been receiving disability payments from 
the Social Security Administration (SSA) for the past year.  
Current complaints included PTSD (which the veteran stated 
was the root of his eating disorder), bilateral knee pain, 
phlebitis in the lower extremities, sleep apnea, and 
depression.  Upon physical examination, the veteran reported 
that he weighed 356 pounds and had a blood pressure reading 
of 120/70.  It was noted that accurate measurements of weight 
and blood pressure could not be taken because the physician's 
equipment could not accommodate the veteran's proportions.  
The examiner reported that the veteran was in no acute 
distress, that he was alert and oriented times 4, and that he 
was talkative.  It was noted that the veteran was morbidly 
obese and had a peculiar odor about him.  His lungs were 
found to be clear to auscultation, but very distant, with no 
adventitious breath sounds heard.   His heart, while distant, 
was reportedly regular in rate and rhythm without any 
murmurs.  The skin showed some hyperpigmented discoloration 
in the distal left lower extremity, bilateral varicosity of 
the lower extremities, and a hyperkeratotic area on the 
plantar surface of the left foot.  The impression included a 
morbid obesity problem.  The examiner stated that the veteran 
displayed grossly inappropriate behavior, that he was in 
persistent danger of hurting himself as far as his overeating 
goes, and that he is not always taking his medications as 
told.  It was noted that the veteran had impaired impulse 
control and that he was divorced and unable to maintain 
effective relationships.  The examiner found that the veteran 
had NIDDM that was probably secondary to his eating disorder, 
bilateral knee pain and phlebitis which were probably 
exacerbated by his eating disorder, and sleep apnea secondary 
to weight gain. 

On an August 1997 VA mental disorders examination report, it 
was noted that the veteran reported that he had been doing 
well until a few weeks earlier when he had begun feeling 
upset and stressed about increasing financial problems.  He 
reported decreased sleep, increased nightmares, irritability, 
mood swings, and difficulty controlling his anger.  He stated 
that his weight and his appetite increased when he was under 
stress and that he would overeat, which would lead to more 
frustration.  It was noted that the veteran did not attend 
any outpatient treatment psychiatric treatment and that his 
only psychiatric hospitalization was at the Benjamin Rush 
Center in 1996.  It was also reported that he had worked as 
an LPN at the Benjamin Rush Center and had been unemployed 
since 1993, mainly because of his medical problems and his 
overeating.

Upon mental status examination, it was reported that the 
veteran was calm and cooperative, with no major psychomotor 
agitation or retardation.  He was reportedly disheveled, with 
poor hygiene and grooming.  The examiner noted no tremors or 
abdomen movement, good eye contact, and speech that was in 
normal rate, rhythm, and tone.  The veteran's mood was noted 
to be bad and his affect appropriate.  His thought processes 
and content did not reveal any significant thought disorder, 
and he had no loosening of association or flight of ideas.  
His cognition was reportedly grossly intact, and his insight 
and judgment were noted to be fair.  The impression included 
PTSD, recurrent major depression, morbid obesity, bilateral 
knee pain, COPD, atrial fibrillation, and diabetes mellitus.  
The veteran's score on the GAF scale was between 51 and 61.  
In comments, the examiner reported that the veteran's 
overeating was not a DSM-IV eating disorder and that the 
veteran had no signs or symptoms suggestive of anorexia 
nervosa or bulimia.  The examiner further noted that he did 
not believe that the veteran's overeating was a direct result 
of his PTSD although the veteran stated that he had become 
overweight after he was discharged from the service.  The 
examiner stated that the veteran mentioned that overeating 
and being overweight were very common in his family.  He also 
indicated that the veteran's depressive disorder was related 
to his overeating, especially the frustration at his alleged 
inability to control his eating behavior when he was under 
stress. 

In November 1997, records were submitted from the SSA and the 
New York State Department of Social Services.  

VA records dated in January 1998 indicate that the veteran 
had ongoing treatment during which time he underwent 
psychological tests including the Minnesota Multiphasic 
Personality Inventory (MMPI) and the Personality Assessment 
Inventory (PAI).  The reports indicated that the veteran 
stated that he had been feeling worthless since being unable 
to work due to his medical problems.  He also reported 
symptoms of anxiety, depression, decreased sleep, 
irritability, anger, overspending, binge eating, unusual 
eating habits (i.e., eating only turkey), and dreams of 
hurting himself.  The veteran denied consciously considering 
suicide as well as racing thoughts, risky behavior, and manic 
symptoms.  It was noted that he appeared to lack social 
support.  The examining psychology intern indicated that the 
veteran's MMPI revealed that the veteran was experiencing 
severe levels of tension, guilt, and anxiety with which he 
was unable to cope.  In addition, she noted that the veteran 
was preoccupied with physical symptoms and viewed them as 
responsible for his difficulties.  It was noted that the 
veteran tended to withdraw from social contact and that 
relationships were difficult.

The examining psychology intern further reported that the PAI 
test showed marked distress and corresponding impairment in 
functioning, especially in the areas of physical functioning.  
She noted that the veteran had severe depression, 
discouragement, and withdrawal, and that he tended to view 
himself and his life as worthless, hopeless, and a failure.  
Even minor stressors and minimal performance expectations led 
to feelings of being overwhelmed.  Functioning was impaired 
further by emotional lability and poorly controlled anger.  
The reporting intern concluded that current test results 
suggest an atypical depressive disorder accompanied by 
significant amounts of anger and anxiety.  Bipolar disorder, 
type II could be neither confirmed nor ruled out due to the 
veteran's inability to provide details about the time, 
course, and details of his symptoms.  Recommendations 
included chemotherapy for depressive symptoms, and it was 
noted that the veteran would benefit greatly from building a 
more extended social network to alleviate his sense of 
isolation.  The intern also noted that tests suggested that 
the veteran may be at increased risk of self-harm.  Other 
January 1998 VA records show that the veteran was seen for 
treatment including physical therapy for his knees and 
recreation therapy designed to help him focus on working in 
group situations.  

In February 1998, the RO granted the veteran an increased 
rating, to 30 percent, for his service-connected PTSD, 
effective in March 1995, the date the veteran had submitted 
his claim for an increased rating.

In statements dated in June 1998 and in April 1999, the 
veteran's representative asserted that the veteran could not 
work in his position as a psychiatric nurse due to his 
service-connected PTSD.  In addition, he argued that the 
veteran should be granted service connection for the 
disorders associated with compulsive eating and obesity 
because his depression and his eating disorder were 
interrelated, and depression is known to be secondary to and 
the result of PTSD.

In April 1999, the veteran's service representative submitted 
copies of discharge summaries indicating that the veteran was 
hospitalized in April and November 1998 at the Brattleboro 
Retreat, which specialized in the treatment of addictive and 
psychiatric illnesses.  During both visits, the veteran 
indicated that his chief complaints were related to his binge 
eating and his inability to control the eating problem.  The 
findings and the hospital course were predominantly 
psychiatric in nature.  Discharge diagnoses included: eating 
disorder, major depression, anxiety disorder, PTSD, 
personality disorder, morbid obesity, sleep apnea, atrial 
fibrillation, type II diabetes, arthritis, congestive heart 
failure, COPD, cellulitis, and degenerative joint disease.     


II.  Analysis

Regarding the veteran's appeal concerning service connection 
for a compulsive eating disorder, obesity with depression, 
diabetes mellitus, heart failure, and pulmonary disease, all 
claimed as due to his service-connected PTSD, the threshold 
question to be answered is whether he has presented a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claim 
multiple disorders must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. West, 12 
Vet.App. 209 (1999).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

After review of the record, the Board finds that the evidence 
of record does not show (nor has the veteran asserted) that 
the claimed disabilities resulted directly from a disease or 
injury that was incurred in or aggravated by service.  The 
service medical records and the report of examination at 
separation from service show no  complaints or findings 
indicative of a problem with depression, diabetes mellitus, 
heart failure, or pulmonary disease.  These disorders are not 
shown until the 1980's, many years after separation from 
service.  While the service medical records do reveal that 
the veteran was 30 pounds overweight at entrance into service 
in 1967, and that he received advice regarding his excessive 
food intake in October 1970, the veteran was not diagnosed 
with an eating disorder or weight-related disability until 
many years after service.  Further, although the veteran was 
overweight during service, and he was found to be morbidly 
obese as early as 1982, the file contains no medical record 
or medical opinion linking his current obesity condition and 
related problems to any injury or disease contracted or 
aggravated during service.  With no medical evidence of 
incurrence or aggravation of the claimed conditions during 
service, and no medical evidence of any tie to service, there 
is no basis upon which to grant direct service connection for 
claimed disorders.  Caluza, supra.

Service connection, however, may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The Board notes that, in the case of Allen v. Brown, 7 
Vet.App. 439 (1995), the Court held that the term 
"disability," as used in 38 U.S.C.A. § 1110, refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether the additional impairment 
is itself a separate disease or injury caused by the service-
connected disorder, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's non-service-connected disability is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  

Here, the veteran has contended that he has a compulsive 
eating disorder, obesity with depression, diabetes mellitus, 
heart failure, and pulmonary disease which are all due to his 
service-connected PTSD.  While the records show that the 
veteran has been diagnosed with each of these disorders, and 
that each disorder is somehow  related to or aggravated by 
the veteran's overeating, the file contains no competent 
medical evidence relating any of these problems to the 
veteran's service-connected PTSD.  To the contrary, the Board 
finds it pertinent that the VA physician performing the 
August 1997 mental disorders examination specifically stated 
that he did not believe the veteran's overeating was a direct 
result of his PTSD.  That physician also reported that the 
veteran's overeating is not a DSM-IV disorder, and that the 
veteran himself mentioned that overeating and being 
overweight were common in his family.  Without competent 
medical evidence showing that the veteran's asserted 
disorders are either due to or aggravated by his service-
connected PTSD, secondary service connection cannot be 
granted.  See Caluza and Allen, supra.

The Board is aware that the veteran has asserted that he 
should be granted service connection for each of the claimed 
disorders because they are due to or aggravated by his 
overeating, which is related to his depression, which is a 
symptom of his PTSD.  While depression may at times be a 
symptom of PTSD, in this case the VA examining physician has 
clearly indicated that the veteran's depressive disorder was 
related to his overeating and not to his PTSD.  While the 
veteran may believe that his PTSD is at the root of his 
depression, his overeating, and the rest of his physical 
disorders, he has not submitted medical evidence supporting 
such a connection, and he is not a physician competent to 
testify as to medical diagnoses and causation.  Espiratu, 
supra.  

The Board notes that the veteran's service representative has 
recently submitted additional evidence in the form of 
discharge notes from a psychiatric treatment center.  As this 
evidence constitutes only repetitive diagnoses of the 
veteran's claimed disorders, and includes no competent 
medical evidence pertinent to a nexus between the veteran's 
claimed disorders and either his period of service or his 
service-connected PTSD, the Board finds that this evidence is 
not pertinent to the veteran's claims for service connection 
and need not be reviewed by the agency of original 
jurisdiction prior to this decision by the Board.   

In summary, there has never been any medical evidence 
associated with the claims file that shows a causal nexus 
between the veteran's claimed disorders (compulsive eating 
disorder, obesity with depression, diabetes mellitus, heart 
failure and pulmonary disease) and the veteran's current 
PTSD.  In cases such as this, where a medical diagnosis and 
competent medical evidence of in-service causation are 
essential, the veteran's lay statements alone are not 
sufficient to establish a well-grounded claim for service 
connection.  See Espiritu, supra.   The veteran's statements 
have been considered, but as previously noted, he is not 
competent to testify as to medical diagnosis or causation.

Without competent medical evidence indicating a nexus between 
the veteran's claimed disorders and either his period of 
service or his service-connected PTSD, the veteran has failed 
to satisfy the requirements for a well-grounded claim for 
both direct and secondary service connection for these 
disabilities, as set out in the judicial precedent in Caluza, 
supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
In view of this, there is no duty to assist the veteran 
further in the development of this claim, and the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 (1994).  
Since a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a back 
disorder must be denied.

The Board does not doubt the sincerity of the veteran's 
belief that his current depression and physical problems are 
due to his PTSD.  Competent opinions regarding questions of 
medical diagnosis or causation, however, require medical 
expertise.   The veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.

ORDER

Service connection for a compulsive eating disorder, obesity 
with depression, diabetes mellitus, heart failure, and 
pulmonary disease as secondary to service-connected PTSD, is 
denied.


REMAND

The veteran contends that the present 30 percent disability 
rating does not accurately reflect the current severity of 
his service-connected PTSD.  Specifically, the veteran and 
his representative assert that the PTSD produces chronic 
depression, irritability, and social withdrawal that severely 
impair his ability to work. 

The Board finds the claim for increased compensation benefits 
is well-grounded, meaning plausible and, based upon a review 
of the file, there is a further VA duty to assist him in 
developing the facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

We find, in addition, that the last VA examination performed, 
in August 1997, is insufficient for rating purposes.  
Specifically, the examiner did not differentiate the symptoms 
due to the veteran's service-connected PTSD from those due to 
other diagnosed disorders.  Further, the examination report 
did not provide a clear picture as to the degree to which his 
service-connected PTSD, alone, has impaired his social and 
industrial adaptability.  The Board notes that the diagnoses 
on the 1997 mental disorders examination included PTSD 
(service-connected), major depression (not serviced-
connected), and numerous physical problems (not service-
connected), and that the findings were not reported in a 
manner that would allow the RO to identify whether the 
particular symptom was due to the veteran's PTSD or to his 
other, non-service-connected disorders.  Particularly vague 
was the examiner's statement that the veteran had been 
"unemployed since 1993, mainly because of his medical 
problems and his overeating."  Subsequent records are 
equally insufficient in depicting the severity of the 
veteran's service-connected PTSD. 

In light of the lack of clear findings, the veteran should be 
afforded a new psychiatric examination that specifically 
details the severity of the disability due solely to his PTSD 
symptomatology.  Caffery v. Brown, 6 Vet.App. 377 (1994).

The Board further notes that, since the veteran was last 
examined, there may be additional medical evidence available 
that is not already on file.  Copies of any records of 
ongoing treatment for PTSD should be obtained and associated 
with the claims file.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

In Fenderson v. West, 12 Vet.App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based upon the facts found - 
"staged" ratings.  The RO has not consider whether staged 
ratings are appropriate in this case, and must do so.
 
Finally, the Board notes that the veteran's service-connected 
PTSD was last rated in June 1998, and his last Supplemental 
Statement of the Case (SSOC) was also issued in June 1998.   

In April 1999, the veteran's service representative 
submitted, through the RO, discharge summaries from April and 
November 1998 which indicate that the veteran had ongoing 
psychiatric treatment.  While most of the evidence in the 
discharge summaries concerns the veteran's eating disorder, 
the Board is not certain as to whether this information could 
include some detailed pertinent medical evidence not 
previously of record pertaining to the veteran's PTSD.

The governing regulation, 38 C.F.R. § 19.31 (1998), provides 
that an SSOC will be furnished to the appellant and the 
representative, if any, when additional pertinent evidence is 
received after a SOC has been issued or the most recent SSOC 
has been issued.  A review of the file does not show that the 
RO has considered the veteran's claim for increased 
compensation under in light of this newly submitted evidence.  
Unless the appellant waives this procedural right, any 
additional evidence must be referred to the RO for review and 
preparation of an SSOC.  38 C.F.R. §§ 19.37, 20.1304(c) 
(1998).  In the present case, there is no indication that the 
veteran wished to waive such consideration regarding his 1998 
discharge summaries.  As these possibly pertinent records 
were not considered by the RO, and an SSOC was not issued by 
the RO, a remand is required in order to ensure due process 
to the veteran.  See also 38 C.F.R. § 19.37(a) (1998); 
Thurber v. Brown, 5 Vet.App. 119, 126 (1993).

In view of the forgoing, and given the duty to assist the 
veteran in the development of his claims under 38 U.S.C.A. §  
5107 (West 1991), this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names and addresses of all health care 
providers (VA and non-VA) who have treated 
or examined him for his psychiatric 
disorder since August 1997, and he should 
also list the dates of treatment.  When the 
veteran responds and provides any necessary 
authorizations, the named health care 
providers should be contacted by the RO and 
asked to submit copies of all related 
medical records.  All records obtained 
should be associated with the claims 
folder. 

2.  With the additional information on 
file, the veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of his PTSD.  The 
severity of disability due to PTSD should 
be identified and evaluated separate from 
any disability due to any other, non-
service-connected psychiatric disorders 
found.  The claims folder must be available 
for review by the examiner.  All indicated 
tests must be conducted and the findings of 
the examiner must address the presence or 
absence of the manifestations described in 
the rating criteria with respect to 
impairment due to PTSD.  The examiner 
should comment on whether PTSD is currently 
a viable diagnosis and/or whether 
symptomatology from this disorder are 
manifestations of any other psychiatric 
diagnosis rendered.  Reasons for any 
conclusions reached should be set forth.  
The examiner should also provide an opinion 
on the degree of social and industrial 
impairment due to the service-connected 
PTSD.  The examiner should assign a 
numerical score on the GAF Scale, include a 
definition of the numerical score assigned, 
and estimate, if feasible, the proportion 
of the global disability which is 
attributable to PTSD alone.  

3.  Then, after completion of the foregoing 
and after any further development deemed 
appropriate, the RO should review the 
veteran's claim with consideration of any 
evidence submitted since the September 1998 
SSOC.  The RO should consider whether 
staged ratings are appropriate in this 
case, in accordance with the decision of 
the Court discussed above.  If the benefit 
sought is denied, an SSOC should be issued 
and the veteran and his representative 
should be furnished with the opportunity to 
respond.  The SSOC should contain a summary 
of any new evidence relating to the issue 
on appeal received since the June 1998 
SSOC, a summary of the applicable laws and 
regulations, and an explanation of how such 
laws and regulations affect the RO's 
decision.  The veteran and his 
representative should be given the 
opportunity to respond to the supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

